DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species A, claims 14-16, in the telephone call in September of 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because in each of figures 3 and 4, one of the labels, which has no lead line, indicates that there is water at a dry bulb temperature. However, "wet bulb" and "dry bulb" refer to the temperatures of air, with "wet bulb" referring to the temperature of the dew point and dry bulb referring to the actual temp. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Other than reference to the “dry bulb temperature” of the water, the replacement figures, as submitted March 29, 2021, are acceptable.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 14-16 and 33 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility.  A.
	A heat sink is where the heat from an object being cooled goes. The heat does not vanish into the aether; if heat is dissipated into the atmosphere, this takes place via heat exchange, generally  through a heat exchanger, and the atmosphere is the heat sink. Even in a cooling system with no dedicated heat exchanger for transferring the heat away, there is still a heat sink, because the heat energy goes somewhere, because not doing so means the system is not cooling anything.
Therefore, as claimed and disclosed, the system is not functional.

	Because the claimed system is not functional, including the system of amended claim 14 as read in light of the specification, no prior art rejection has been presented; the prior art is presumed to function, and therefore cannot reasonably be used to reject claims that are explicitly intentionally drawn to a nonfunctional system.

Response to Arguments
Applicant's arguments filed March 29, 2021 have been fully considered but they are not persuasive. The reasons are as follows.





It is argued on pages 8 and 9 that to violate 35 USC 101 the claimed device must be totally incapable of achieving a useful result, and that office has not provide evidentiary support for a rejection under 35 USC 101 and therefore the rejection should not be applied.
Temperature is a way of measuring the average kinetic energy of the molecules of the object or fluid (whether liquid or gas) being measured. Higher kinetic energy means higher temperature.
When heat is removed from something, such as process water, that heat has to go somewhere. In the instant application, the heat goes from the process water to the refrigerant. However, in order to do so, the refrigerant must be of a lower temperature than the process water when passing through the heat exchanger. Furthermore, because a closed loop is explicitly recited and disclosed for the refrigerant, the heat must also go somewhere, because if it does not, the refrigerant will not continue to be of a lower temperature than the process water, and the system will not work.
By reciting that there is no heat sink, the applicant has explicitly claimed that the closed loop formed by the refrigerant never gets rid of the heat it has taken from the process water. This is nonfunctional. The description of what the process water does relative to the heat exchanger is not a description of a utility; it is part of an explanation of why the system as a whole does not work.
Therefore, the argument is unpersuasive.
It is argued on page 10 that the language “does not appear” within the 101 rejection of the non-final rejection of December 28, 2020 indicates that the standards set by section 101 are not met.
The phrase “does not appear” was included to account for the possibility that the examiner had missed the necessary disclosure when reading the specification. By the amendment to the claims and the argument provided, the applicant has now made clear that the system, not only as disclosed but also as claimed, explicitly does not work because it does not have all of the elements necessary. This is not a 

It is argued on pages 10-12 that the claims, as amended, are patentable over the prior art used in the rejections of record.
Because, as amended and argued, the claims are drawn to an apparatus and method that do not work, the prior art rejection has not been maintained, rendering the argument moot.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS K COX whose telephone number is (571)270-5530.  The examiner can normally be reached on 12:00-8:00 M-S.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXIS K. COX/
Examiner
Art Unit 3763



/A.K.C/Examiner, Art Unit 3763                                                                                                                                                                                                        /EDWARD F LANDRUM/Supervisory Patent Examiner, Art Unit 3763